                Case 5:20-cv-00002-MFU Document 1 Filed 01/21/20 Page 1 of 6 Pageid#: 1

                                                                                                                           i
    ProSe15t
           '
           Rev.1116)ComplahltforViolationofCivilRights(Non-prisoner)                           .
                                                                                                                           1
                                                                                                                           1

                                                                                                                           1
                                                                                                                           1    -

                                          NITED STATES ISTRICT C O                                       2C
                                                                                                          Ar
                                                                                                           3sGjtFqFaJCzo
                                                                                                                       E,Ul/
                                                                                                                           .a
                                                                                                                            &xak
                                                                                                                              D,
                                                                                                                               ls-nA
                                                                                                                                   cotln-
                                                                                                                                        r
                                                                      forthe                                       F/-PJ
                                                        Westem DistzictofVirginia                                 âl 1
                                                                                                          Juu.
                                                                                                             :c.DUDI-R.             ,(
                                                                   CivilDivision                        BX '               r
                                                                                                              DEp!w        gu
                                                                                                                           1
                                                                                                                           1
                                                                               cmsexos'ayTf-p D                            1
                                                                                           .

                                                                                       .   .                               i
                                                                                                                           j
                                                                                               (tobeAlledinby#leClerk'
                                                                                                                     sO-#ke,
                                                                                                                           l
                            KnrlLentz                                                                                      1
                           Plainhgts)
    t'
     Fr#cthefullnameo/cac/zp/aFml w/loisAling thiscomplaint
    #'thepaplc.
              çofalltheplainh@ cannotftinthespaceabove,                        JuryTrial:(checkone) R Yes Z No             .
    pleasewrïzc''
                seeattached''f
                             W themacetzz;zfattachtw additional                                                            )
    pagewiththepllIistofnames.
                             )                                                                                             1
                                 -   V-

                                                                                                                           1

                  m llinm Chapm an Goodwin
                           Defendantls)
    t'
     f
     /
     Fr2pthefullrltz-eofeachJe-/ànf/tznfwhoisbeing=eJ.lfthe
    namesofallthel#- cn#tzaf
                           .
                           &cannotftintheâp 'zceabove.please
    wziz, ''seeattached''in llcspacecAl# attachan additionalpage
    withthefulllistofnames.Donotincludeaddresseshere)
                                                                                                                           1
'


                                 COM PLAO T FOR W OI,ATION OF CW R W GHTS                                                  !
                                                                                                                           I
                                                                                   .

                                            (Non-prisonerCpmplnlnt)
                                                                                                                           1

                                                                    NO TICE

       FederalRtllesofCivilProcedure 5.2 addressestheprivacy and security concem sresulting 9om public acces
                                                                                                         1
                                                                                                           sto
       eledronic courtfles.Underthisrule,papersfiled with the courtshould notcontain:an individual,sfullsocial
       securityntlmberorfullbirtb date;thef'
                                           UIInameofapersonlmowntobeaminor;oracompletefnmlciall   accotmt
                                                                                                 1 ,
       ntlmber.A fllingmayincludeonlyïthelastfourdigitsofasocialsecuritynumberitheyearofanindividuals
       birth;aminor'sinitials;andthelastfotlrdigitsofafinmlcialaccountnumber.                                              1
                                                                                                                           1
       Exceptasnoted inthisform,plaintiF neednotsendexhibits,am davits,grievanceorwimessstatements,pr
                                                                                                   lany
       othermaterialstothe Clerk'sOffce with thiscom plaint.

       ln orderforyom 'complaintto beSled,itmustbe accompanied bythe fling fee oran applicafon to proceedin
       fonna pauperis.

                                                                                                                           1
                                                                                                                           f
                                                                                                                           i
                                                                                                                           1
                                                                                                                           l
                                                                                                                           l
                                                                                                                           1
                                                                                                                             pago1ot-6
                                                                                                                           )
                                                                                                                           !
                                                                                                                           1
                                                                                                                     '
                                                                                                                             u-


            Case 5:20-cv-00002-MFU Document 1 Filed 01/21/20 Page 2 of 6 Pageid#: 2


ProSe15(Rev.17
             J16)ComplaintforViolationofCivilRights(Non-prisoner)                                            I
         The Partiesto ThisCom plaint
                                                                                                             I
        A.        ThePIaintifqs)                                                                             I
                                                                                                             !
                                                                                                    $
                  Providethehlformation below foreach plaintiF nnm ed in thecom plaint.Attach additionalpagesif
                  needed.                                                                                    1
                                                                                                             .

                      N am e                                  KarlLentz                                      i
                                                                                                             j
                      ktddress                            '
                                                              P.O.Box 542                                    ,
                                                              som- x ft                   Mh             2477
                                                                        Citv              s'rtzfe       Zipq'
                                                                                                            tWe
                       County                                 U SA
                       Telephone Ntlm ber                     (540)245-0318
                       E-M ZIA ddress                         courtogecord@gmail.com
                                                                                                             I
         B.       TheDefendantts)                                                                            r


                  Providetheinformation below foreach defendantnam ed itlthe com plaint,whetherthedefeqdantisan
                  individualaagovernmentagency mlorganization,oracorpomtion.ForanindividualdefendNt,
                  includetheperson'sjobortitle(lfknown)andcheckwhetheryouareblingingthiscomplaintagainst
                  them intheirindividualcapacity oroG cialcapacity,orboth.Attach additionalpagesifneeded.

                  DefendantNo.l
                      N am e                                  W illimn Chapm an Goodwin
                      Job orTitle (Ilmown)                                                                   j       '
                       Address                                lE.Johnson St
                                                              Staunton                    VA            2440l
                                                                        Citv              s'
                                                                                           /afe         Zip tS'
                                                                                                              txfc
                       County                                 USA                                            i
                                                                                                             I

                       Telephone Num ber                      (540)245-5320
                       E-M ailAddresslfknownl
                                                              Z Individualcapacity R Oocialcapacity          l
                                                                                                             l
                  DefendantNo.2
                      Name                                    CharlesW cketts
                      Job orTitle (ifknown)
                      Address                                 1E.Jolmson St
                                                              Statmton                    VA
                                                                        Citv              State
                       County                                 U SA
                       TelephoneNumber                        (540)245-5320
                       E-M ZIA ddresslflmownl
                                                              M lndividualcapacity R Oo cialcapacity         1

                                                                                                                 Page2of 6
'



                   Case 5:20-cv-00002-MFU Document 1 Filed 01/21/20 Page 3 of 6 Pageid#: 31
                                                                                          1

    ProSe15(Rev.12/16)ComplaintforViolationofCivilRights(Norl-prisoner)
                                                                                                                   1
                      DefendantNo.3
                          N am e                                  PaulA.Drw r
                          Job orTitle (ifp own)                                                                    1
                                                                                                                   1
                           Address                                1E.Jolmson St                                    i
                                                                                                                   j
                                                                  Statmton                    VA               2441
                                                                                                                  01
                                                                                                                  4
                                                                           Citv              xgfafe            Zip Ctxp
                           County                                                                                  l
                                                                                                                   I
                           TelephoneNtlmber                       (540)245-5320                                    1
                           E-M ailAddress tflmawnl
                                                                  Z Individualcapacitv M Om cialcapacitv

                      DefendantNo.4
                          N am e                                                                                   1
                           JoborTitle(ifknown)                                                                     1
                                                                                                                   j
                           Address                                                                                 1
                                                                                                                   t
                                                                                                                   1
                                                                           citv              su /,             np c- c
                           County                                                                                  (
I                          TelephoneNllmber                                                                        1
                           s-vailAddresslçknownl                                                                   1
                                                                  IZ Individualcapacitv   IZ Om cialcapacitv       1
                                                                                                                   j
                                                                                                                   1
    II                                                                                                             1
      .      BasisforJurisdiction                                                                                  l
                                                                                                                   1
             U                                                                                      i
              nder42U.S.C.j1983,youmay suestateorlocaloo cialsforthe''deprivationofanyrights,privilqges,or
             immunitiessecuredbytheConstitutionand(federallawsl.''UnderBivensv.SixUn/cnowaNamedAg'
                                                                                                 entsof
             FederalBureauofNarcotics,403E,SI388(1971),youmaysuefederalom cialsfortheviolationoftertaih
                                                                     .
             consétuéonalrights.

             A.       A re you bringing suitagains't(checkallf/wfappl
                                                                    yll
                       Z Federaloffcials(nBivensclaim)
                       M Stateorlocalomcials(aj1983claim)                                                          1
             B                                                                                                     1
               .      Secéon 1983 allow sclaim sallegingthe''deprivation ofany rights,privilcges,orim munitiesgecured by
                      theConstitutionandEfedemllawsl.''42U.S.C.j1983.Ifyouaresuingundersection l983,1
                                                                                                    what
                      fedemlconstitutionalorstatutoryrightts)doyouclaim is/arebeingviolatedbyRtnteorlocaiof
                                                                                                          1fkials?
                       9thAm endm ent;14th Am endm ent,51 Am endment;interferenceswith m y Rightto Due-proc
                                                                                                          1ess;
                       intereferencewithmyrighttoaccessaPublicBuilding (ctmrthousel

             C.       Plainéfssuing tm derBivensmay only recoverforthe violation ofcertain constitutionalriglqs.Ifyou
                      aresuingtmderBivens,whatconsti
                                                   tutionalrightts)doyouclnim is/arebeingviolatedbyfedlral
                      offcials?


                                                                                                                          Page3of 6
               Case 5:20-cv-00002-MFU Document 1 Filed 01/21/20 Page 4 of 6 Pageid#: 4


ProSe15t
       '
       Rev.17/16)ComplaintforViol
                                ationofCivilRights(Non-prixmer)
                                                                                                         1




        D.        Section 1983 allow sdefendantsto be fotmd liableonly when they have acted ''lmdercolorofjany
                  statute,ordinancearegulation,cpstom,orusage,ofatlyStateorTerritoryortheDistrictofCg'
                                                                                                     lumbia.''
                  42U.S.C.j 1983.lfyouaresuingtmdersection 1983,explainhow each defendnntadedtmdercolor
                  ofstateorlocallaw.IfyouaresuingtmderA/vczm explainhow eachdefendantactedtmderèolorof
                  fedem llaw .Attach additionalpagesifneeded.
                   Suitconsistsof:(llDeceptiveprac:ces(mailingtolocationstIIM donotexistl;(zlcoercion;
                   (3lcommllnicaéonofthreats;seeattachedexhibits(exhibitswillbeavailableJanuary272020)

111. Statem entofClaim

       Stateasbrieflyaspossiblethefadsofyourcase.Describehow eachdefendantwaspersonallyinvolvydinthe
       alleged wrongfulaction,along w ith the datesand locationsofallrelevantevents.Youm ay wish to include
                                                                                                         1       .
       furtherdetailssuchasthenamesofotherpersonsinvolvedintheeventsgivingrisetoyourclaims.Dynotcite
       any casesorstamtes.lfm oret11= one claim isasserted,numbereach clnim and write a shortand plaip
       sttem entofeach claim in asepnmtepamgmph. Attach addidonalpagesifneeded.


       A.         W heredidtheeventsgivingrisetoyourclaimts)occur?
                  Augusta Cotmty,V irginia

                                                                                                         i
                                                                                                         i           .

                                                                                                         l
       B                                                                                                 1
           .      Whatdateatldapproximatetimedidtheeventsgivingrisetoyom-claimts)occur?                  1
                  Approximatelyfrom Novem ber2019 tmtilPresentdate




       C.         W hatarethefactsunderlyingyourclaimts)? (Forexample:n afhappenedtoyou? W'/r #flwhat?
                  F'J.
                     Canyoneelseinvolved? F/ltpelses'
                                                    tzw whathappened?)
                   CompleteSuitconsistsofè(llDeceptivepmdices(mailingtolocationsthatdonotexistl;(zlcoerdon;
                   (3lcommnnicationofthreats;
                   Complete Suitwillbe ntlnched along withtheExbibitson January27,2020
                                                                                                          i
                                                                                                          I




                                                                                                              Page4of 6
                                                                                                          1
                                                                                                          1
                                                                                                          1
                                                                                                          1
                                                                                                          1
                                                                                                          1
                                                                                                          1
                                                                                                          I




                                                                                                          1
                                                                                                         l
               Case 5:20-cv-00002-MFU Document 1 Filed 01/21/20 Page 5 of 6 Pageid#: 5


    ProSe15(Rev.12/16)ComplaintforViolaEonofCivilRights(Non-prisoner)                                    j
                                                                                                         r




    IV. Injuries
           Ifyousustainedinjuriesrelatedtotheeventsallegedabove,describeyourinjuriesandstatewhatmedical
           treatment,ifanyayou required atld did ordid notreceive.




.
                                                                                                         f




    V.     Relief

           State briefly whatyou wantthe courtto do foryou.M akeno legalargnm ents.Do notcite any casesorjstatutes.
           Ifrequesting m oney damages,includetheam otmtsofany nctllaldam agesand/orptm iéve dam agesclai'med for
           theactsalleged.Explaintlzebaqisfortheseclaims.                                                /
            Reliefsoughtis:
            (1).theRight,myrightto accessandintercoursewiththeOo ceoftheCourtClerkwithout             .
                                                                                                      '
                (a).threatqofIncarceration,and/or;
                (b).threatsphysicalhnrm and/or;                                                  1 .
                (c).threatsofamercementand/or;
            (2).theright,myrightofiasonethepeople,to appearin Courtmssuch,
                                                                         ;
            (3).theright,myrighttomadeknownas:
                (a).tothenatureofthechargesand
                (b).thenatureoftheParties;                                                              '
                (c).wholml,byway ofthenameoftheman,istobeara11liabilty(amercement)fornon-suitorfalsecharges;
            (4).ChangeofVenue,and/or,                                                            t
            (5).theRighttoexercisemyrighttodue-processbeforeaG aIbyjuryofmyequalsand/or;         j
                                                                                                 l
            (6).theright,myrighttoenvokethekthAmendment;                                                 t
            (7).ifthereisnogovemmentagentjudgelwhosuffersofadisabiltytotrymattersofcommon-lore/s'
                                                                                                ommon-
            law,haveoneappointredlwhohmsallundefxnding                                          k
            (8).tohavetheCmsetransferredtoanuetraland/orfederalcourt;                           j
                                                                                                l
            (9).iam notaskingforanymonetarycompesationattime                                             j ,



                                                                                                         l

                                                                                                             Page5of 6


                                                                                                         l
                                                                                                         l
                                                                                                         t
                                                                                                         1


                                                                                                         !
                                                                                                         I
             Case 5:20-cv-00002-MFU Document 1 Filed 01/21/20 Page 6 of 6 Pageid#: 6

                                                                                                       ;
ProSe15(Rev.17/16)Complai
                        ntforViolationofCivilRigahts(Non-prisoner)                                     $
                                                                                                       i
Vl. Certillcation and Closing

        UnderFederalRule ofCivilProcedure 11,by signing below ,Icert'
                                                                    lfytothe bes'tofm y u owledge,informadon,
                                                                                                        i
        andbeliefthatthiscomplaint:(1)isnotbeingpresentedforan improperpurpose,such astohazass,ca1
                                                                                                 use
       unnecessarydelay,orneedlesslyincreajethecostoflitigation;(2)issupportedbyexistinglaw orbyr
        nonfrivolousargumentforextending,modifgng,orreversingexistinglaw;(3)thefacmalcontenéonjhave
        evidenémy supportor,ifspecifcally so idento ed,willlikely have evidentiary supportO era reasonable
        Oppo11111111 forfurtherinvestigationordiscovely;and(4)thecomplnintotherwisecompliesw11 the!
                                                                                                  l
        requirem entsofRule 11.                                                                         '


       A.         ForPartiesW ithoutan Attorney

                  Iagreeto providethe Clerk'sOm cewith any changesto m y addresswherecase-related papersmay be
                  served. Itmderstand thatm y failureto keep a currentaddresson fle with theClerk'sOm cel
                                                                                                        m ay result
                                                                                                        i
                  intltedismissalofmy case.                                                             E
                                                                                                        i

                  Date ofsigning:              Jmmary 2 . 020
                                                                                                        I
                                                                                                        i
                  Signature ofPlaintiff
                  Plinted Nam e ofPlaintiF

        B.        ForAttorneys                                   < t- ue <T'
                                                                           e -
                                                                                                        j

                  D ate ofsimun
                              'M:

                  Sir ature ofAttom ev
                  PlintedN am eofAttornev
                  BarNum ber
                  N am e ofLaw Firm
                  A ddress


                  TelephoneNumber
                  E-m ailAddress




                                                                                                             Page6of 6
